Citation Nr: 9909167	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-33 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there was clear and unmistakable error in the 
November 5, 1976 rating decision which denied entitlement to 
service connection for ureteroplasty, congenital strictures 
postoperative, hydronephrosis, and pyelonephritis.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
Regional Office (RO).  

During the course of the appeal, the veteran submitted 
additional evidence regarding his genitourinary disability, 
and his statements and actions could be construed as an 
attempt to reopen the claim based on new and material 
evidence.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that pertinent regulatory or statutory provisions were 
incorrectly applied in the RO's November 5, 1976 rating 
decision.


CONCLUSION OF LAW

The November 1976 rating decision, that denied entitlement to 
service connection for postoperative ureteroplasty, 
congenital stricture postoperative, hydronephrosis, and 
pyelonephritis, did not contain clear and unmistakable error.  
38 U.S.C.A. §§ 5107, 7105(d) (West 1991); 38 C.F.R. § 3.105 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the RO committed clear and 
unmistakable error in the November 1976 rating decision.  He 
maintains, in essence, that his congenital genitourinary 
disorder was aggravated in service, and thus, he is entitled 
to service connection for this disorder.  The veteran asserts 
that the presumption of soundness should have been applied by 
the RO, because his disorder was not detected upon entry into 
service.  He indicates that his congenital genitourinary 
disorder first manifested in service when he experienced the 
gross hematuria.  The veteran points out that he subsequently 
underwent surgery for this disorder.  He asserts that the 
evidence shows that his congenital disorder was aggravated in 
service, since it first manifested in service and then 
developed at an abnormally high rate.  The veteran contends 
that the RO did not consider that his congenital disorder was 
aggravated during service and they should have granted 
service connection for this disorder in the November 1976 
rating decision.    

Pertinent Law and Regulations

A decision becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(1998).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.  "Clear and 
unmistakable error" requires more than a disagreement on how 
the facts are weighed or evaluated; the appellant must show 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  See Fugo v. Brown, 
6 Vet. App. 40, 43 (1993), en banc review denied Feb. 3, 1994 
(per curium).

The Court has set forth a three-pronged test for finding 
clear and unmistakable error:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

The Court has further held that a claim of "clear and 
unmistakable error" is based upon an assertion that there was 
an incorrect application of the law or fact as it existed at 
the time of the disputed adjudication.  Since an analysis of 
whether clear and unmistakable error has been committed may 
only proceed on the record, evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994).  Evidence that was not of record at the time of the 
decision cannot be used to determine if clear and 
unmistakable error occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

Analysis

The Board has considered the veteran's contentions and the 
pertinent evidence of record.  At the time of the November 
1976 rating decision, the pertinent evidence of record 
consisted of the veteran's service medical records and the 
October 1976 VA examination report.  The Board points out 
that evidence that was not of record at the time of the 
November 1976 rating decision cannot be used to determine if 
clear and unmistakable error occurred.   

In the November 1976 rating decision, the RO denied 
entitlement to service connection for ureteroplasty, 
congenital stricture postoperative, hydronephrosis, and 
pyelonephritis.  The basis of the denial was that there was 
no evidence that the veteran currently had renal disease upon 
current VA examination.  The RO noted that the service 
medical records revealed that the veteran had one episode of 
gross hematuria in June 1967.  Examination at that time, 
including the intravenous pyelograms (IVP) revealed left 
hydronephrosis; chronic pyelonephritis was also diagnosed.  
The veteran was hospitalized for further work-up and the 
final diagnosis was a congenital stricture of the left 
ureter.  In January 1968, a ureteroplasty was performed.  The 
RO indicated that there was no further evidence of 
genitourinary disease upon discharge.  

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the November 1976 rating decision, 
in light of the law and regulations then in effect.  In order 
to find that the November 1976 rating decision was clearly 
and unmistakably erroneous, however, it must be concluded 
that the evidence of record at the time that decision was 
rendered was such that the only possible conclusion based on 
the available evidence of record, was that there was an 
incurrence or aggravation of a genitourinary disorder.  Clear 
and unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  Such a conclusion cannot be made 
in this case. 

There is no evidence that the correct facts, as they were 
known in November 1976 were not before the RO.  The RO 
referred to the service medical records and the October 1976 
VA examination report in the November 1976 decision.  

A finding of clear and unmistakable error requires more than 
a disagreement on how the facts are weighed or evaluated.  
See Russell, supra.  In the November 1976 rating decision, 
the RO determined that service connection was not warranted 
for ureteroplasty, congenital stricture postoperative, 
hydronephrosis and pyelonephritis because there was no 
evidence, at that time, that the veteran had a renal disorder 
or disease.  Review of the record, as it existed at the time 
of the November 1976 rating decision, reveals that upon 
enlistment examination in August 1964, examination of the 
veteran's genitourinary system was normal.  The veteran did 
not have any complaints regarding the genitourinary system.  
Clinical records, dated from April 1967 to June 1967, 
indicate that the veteran had an episode of gross hematuria.  
An IVP was performed and showed a dilated ureter and calyceal 
system.  A repeat IVP revealed mild bilateral pyelonephritis 
with dilated ureters from the kidney to the bladder.  The 
diagnosis, in pertinent part, was chronic bilateral 
pyelonephritis with mild hydronephrosis.  Hospitalization 
records, dated from January 1968 to February 1968, reveal 
that the veteran underwent another IVP which revealed that 
there was continued dilation to the level of the 
ureterovesical junction on the left side.  The ureteral 
orifices appeared normal.  There were mild elevations of the 
posterior lip of the bladder neck.  The urethra itself 
appeared normal.  Approximately two weeks after hospital 
admission, the veteran underwent surgery.  The left distal 
ureter was excised and a left ureteral reimplantation was 
performed.  The diagnoses were distal ureteral stricture, 
left, congenital; status post left ureteral reimplantation; 
and mild vesical neck contracture.  An April 1968 IVP 
revealed hydronephrosis and hydroureter on the left.  It was 
noted that there was normal renal function. A June 1968 
separation examination report reveals that examination of the 
veteran's genitourinary system was normal.  The report 
indicated that the veteran underwent surgery in January 1968 
and a left ureter was reimplanted; there was no recurrence 
and it was not incapacitating.  The diagnosis was status post 
operative left ureteral re-implantation.  

The October 1976 VA examination report reveals that 
examination of the veteran's genitourinary system was 
negative.  The diagnosis, in pertinent part, was left ureter 
implantation, residual hydronephrosis, and "no residuals 
now."  The examiner indicated that hematuria, 
pyelonephritis, bladder neck contracture, and hydronephrosis 
were documented in the records and were not present now.  The 
examiner stated that the condition cleared with the ureteral 
transplant and treatment in service.  

The Board points out that in the November 1976 rating 
decision, the RO concluded that the veteran did not currently 
have a renal disease based upon the findings of the VA 
examiner in the October 1976 VA examination report and the 
findings of the June 1968 separation examination report.  The 
RO's denial of service connection for ureteroplasty, 
congenital stricture postoperative, hydronephrosis, and 
pyelonephritis was a reasonable exercise of adjudicatory 
judgment and did not involve clear and unmistakable error.  
The November 1976 rating decision was consistent with and was 
supported by the evidence that was then of record.  There is 
no evidence that the November 1976 rating decision contained 
error that was "undebatable" in that reasonable minds could 
only conclude that the original decision was fatally flawed 
and that service connection was warranted.  See Russell, 3 
Vet. App. at 313.  

Because the November 1976 determination was not appealed, the 
Board is not in a position now to go back and readjudicate 
the case, or take whatever action it might have deemed 
appropriate at the time, had the case been subject to 
appellate review in a timely fashion.  The record as it stood 
in November 1976 does not compel the conclusion that service 
connection should have been granted.  Therefore, it must be 
concluded that the November 1976 rating action was reasonably 
supported by the evidence then of record, and was not clearly 
and unmistakably erroneous.  

The veteran and his representative also assert that the RO 
did not apply the pertinent law and regulations in the 
November 1976 rating decision.  Specifically, the veteran 
contends that the RO did not apply the presumption of 
soundness or the regulations regarding aggravation of a pre-
existing disability. 

In this case, the current law and regulations are essentially 
the same as those in effect and pertinent at the time of the 
November 1976 RO decision.  A current summary of the law 
reveals that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (1991).  The 
current provisions have the same effect as the 1976 law 
regarding service connection.  See 38 U.S.C. §§ 310, 311 
(1976).  

Pertinent regulations, that were in effect at the time of the 
November 1976 rating decision, provide that service 
connection is established when the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  See 38 C.F.R. § 3.303 (a) (1976).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303 (c) (1976).  The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (1976).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  38 C.F.R. § 3.306 
(a) (1976).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306 (b) (1976).  
Aggravation may not be conceded when the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
Id.  The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment including postoperative 
scars, absent or poorly functioning parts or organs, will not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1) 
(1976).  

The Board finds that the November 1976 rating decision was 
consistent with the law and regulations in effect at that 
time and the RO correctly applied the statutory and 
regulatory provisions.  As discussed above, in the November 
1976 rating decision, the RO determined that service 
connection was not warranted for ureteroplasty, congenital 
stricture postoperative, hydronephrosis, and pyelonephritis 
since the evidence that was then of record showed that the 
veteran had no current renal disease.  As discussed above, 
the RO's determination was supported by evidence of record at 
that time and was a reasonable exercise of adjudicatory 
judgment.  

The RO correctly found that service connection was not 
warranted since the veteran had no renal disability upon 
discharge from service or upon VA examination in 1976.  The 
law and regulations, that were in effect at the time o the 
November 1976 rating decision, required the existence of a 
disability in order for service connection to be established.    

Regarding the veteran's contention that the RO did not 
consider the regulations regarding the presumption of 
soundness and aggravation, the Board notes that even if the 
RO had not considered the regulations regarding aggravation, 
this would not be clear and unmistakable error because the 
result would not have been manifestly different.  The claim 
for service connection would still have been denied since 
there was no evidence of a current renal disability.  The 
clinical finding that the stricture of the left ureter was 
congenital would have rebutted the presumption of soundness.  
Moreover, regulations in effect in 1976 did not allow service 
connection for congenital defects and surgery to correct a 
congenital defect was not considered aggravation.  See 
38 C.F.R. §§ 3.303 and 3.306.   

The Board does point out that in the November 1976 rating 
decision, the RO indicated that they considered the evidence 
showing that the veteran underwent surgery for a congenital 
disorder, the stricture of the left ureter.  The RO 
concluded, based upon the evidence of record at that time, 
that the congenital stricture cleared after the surgery and 
there were no residuals.  Consequently, the evidence that was 
part of the record at the time of the November 1976 rating 
decision did not show that the veteran's congenital disorder 
was aggravated during service, because there was no evidence 
of a genitourinary or renal disorder upon discharge from 
service or upon the October 1976 VA examination report.    

The November 1976 rating decision is one that is within the 
judgment of the RO, and is not undebatably contradicted by 
the evidence of record at that time.  Thus, there is no 
evidence that "undebatable error" of a prejudicial nature 
was committed by the RO in the November 1976 rating decision.  
Likewise, there is no evidence that the correct facts as they 
were known in November 1976 were not before the RO, and there 
is no evidence that the RO incorrectly applied the statutory 
or regulatory provisions applicable at that time; including 
any provisions for service connection.  

For the above reasons, the Board finds that the rating 
decision of November 1976, which denied entitlement to 
service connection for ureteroplasty, congenital stricture 
postoperative, hydronephrosis, and pyelonephritis was 
adequately supported by the evidence then of record and the 
statutory and regulatory provisions which existed at the time 
of the November 1976 rating decision were correctly applied.  
Therefore, the Board concludes that such determination did 
not constitute clear and unmistakable error.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.105(a).  

	
ORDER

The November 1976 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


